IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                     : NO. 840
                                           :
APPOINTMENT TO THE JUDICIAL                : SUPREME COURT RULES DOCKET
CONDUCT BOARD                              :


                                        ORDER

PER CURIAM
         AND NOW, this 14th day of May, 2020, the Reverend James P. McCloskey, Ph.D.,*

Allegheny County, is hereby appointed as a member of the Judicial Conduct Board for a

term of four years, commencing June 20, 2020.



* Non-lawyer elector